Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to RCE filed on December 08, 2020 in which claim 1-20 are presented for examination.
(3) Status of Claims
2.	Claims 1-20 are pending, of which claims 1, 12 and 20 in independent form. 

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot 	because the new ground of rejection does not rely on any reference applied in the prior rejection 	of record for any teaching or matter specifically challenged in the argument.
	While the amendments as presented do not present allowable subject matter, in the interest of 	compact prosecution, examiner feels that a further interview may help to expedite prosecution of 	the application.  Examiner is available for an interview at Applicant's convenience at the number 	below should Applicant wish to discuss the case further.

				Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-9, 12-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Vandivier (US PG Pub 2014/0207333) published on July 24, 2014 in view of Vaccarella (US 7311681) patented on December 25, 2007 in further view of Sleichterichter et al. (US6087942 ) patented on July 11, 2000.

As per claim 1, Vandivier teaches: A method of controlling a massage function of a vehicle seat, comprising: 
presenting a menu of configuration options on a display of the vehicle in response to the dedicated massage function button being held for the threshold amount of time(fig 7A-B display massage menu option on the display.  Touching or pressing the button similar to holding a button for a threshold period of times since the threshold period of time is not specified, as taught by Vandivier);
receiving a signal indicating that the dedicated physical hardware massage function button is pressed for less than the threshold amount of time(fig 7A-B shows user make selection on the button.  Touching or pressing the button similar to holding a button for a threshold period of times since the threshold period of time is not specified, as taught by Vandivier); and 
activating the massage function according to a stored selection of the configuration options in response to the signal indicating that the dedicated physical hardware massage function button is pressed for less than the threshold amount of time(Para[0031-0032] fig 7A-B the seating assembly 14 on the passenger side 126 of the vehicle 12 is selected for a manual massage 128 with the selected massage preferences.  User can manually change the settings.  Touching or pressing the button similar to holding a button for a threshold period of times since the threshold period of time is not specified, as taught by Vandivier).
	Vandivier shows user can manually select the button corresponding to the massage function but 	does not explicitly teach 
determining that a dedicated physical hardware massage function button located at a fixed position on a dashboard or center console of a vehicle is held for a threshold amount of time;
physical hardware massage function button being held for the threshold amount of time;
	physical hardware massage function button is pressed for less than the threshold amount of time.
On the other hand, Vaccarella teaches determining that a dedicated physical hardware massage function button located at a fixed position on a dashboard or center console of a vehicle is held for a threshold amount of time(col 9 Ln 45-65 discloses massage control unit can be placed on the dashboard and user can press the massage function button to activate massage function.  Touching or pressing the function button similar to holding a button for a threshold period of times since the threshold period of time is not specified, as taught by Vaccarella);
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Vandivier invention with the teaching of Vaccarella because doing so would 

result in improved safety for the user by placing the massage function hardware button on the 

dashboard.

	The combination of Vandivier and Vaccarella does not explicitly teach dedicated physical 	hardware massage function button being held for the threshold amount of time;
	physical hardware massage function button is pressed for less than the threshold amount of time
	On the other hand, Sleichter teaches dedicated physical hardware massage function button being 	held for the threshold amount of time(fig 2 Col 9 Ln 05-	25 discloses massage 	function 	changes corresponding to holding of the intensity button, as taught by Sleichter);
	physical hardware massage function button is pressed for less than the threshold amount of 	time(fig 2 Col 7 Ln 40-65 Col 9 Ln 05-25 e.g. Briefly pressing and releasing either key will 	change the intensity setting, as taught by Sleichter).
	It would have been obvious to one of ordinary skill in the art before the filing date of the 
invention to modify Vandivier and Vaccarella invention with the teaching of Sleichter because 

doing so would result in improved ease of use for the user by allowing the user changing function 

with a press of a button.


As per claim 2 and 13, the combination of Vandivier, Vacacrella and Sleichter teaches receiving at least one additional signal indicating that the dedicated massage function button is pressed for less than the threshold amount of time(fig 2 Col 9 Ln 05-25discloses massage function changes corresponding to holding of the intensity button, as taught by Sleichter); and adjusting an intensity of the massage function in response to the at least one additional signal(fig 2 Col 9 Ln 05-25 discloses intensity changes corresponding to holding of the intensity button, as taught by Sleichter), wherein the adjusting the intensity comprises cycling the intensity through changing levels of intensity including high intensity, medium intensity, low intensity, and off in response to each additional signal(fig 2 Col 9 Ln 05-25	discloses changes the intensity level of the massage, as taught by Sleichter).

As per claim 3, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the adjusting the intensity comprises indicating a current intensity via one or more lights on the dedicated physical hardware massage function button(fig 2 Col 7 Ln 40-65discloses led corresponds to the intensity level of the massage, as taught by Sleichter).
	
	As per claim 4 and 14, the combination of Vandivier, Vacacrella and Sleichter teaches receiving 	a selection of configuration options for the vehicle seat from the configuration options presented 	on the display of the vehicle (fig 7a-b, as taught by Vandivier); and 
	storing the selection of configuration options for the vehicle seat(Para[0026], as taught by 	Vandivier) to be activated by pressing the dedicated physical hardware massage function 	button(fig 2 Col 7 Ln 40-65, as taught by Sleichter).

As per claim 5, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the selection of configuration options is stored in association with a driver profile (fig 7A configuration corresponding to the driver, as taught by Vandivier).
As per claim 6, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the 	selection of configuration options is stored as a set of most recent configuration 	options(Para[0026], as 	taught by Vandivier).

As per claim 7, the combination of Vandivier, Vacacrella and Sleichter teaches wherein receiving the selection of configuration options comprises receiving the selection of the configuration options via a second input other than the dedicated physical hardware massage function button(fig 2 Col 7 Ln 40-65, as taught by Sleichter).

As per claim 8, the combination of Vandivier, Vacacrella and Sleichter teaches wherein receiving the signal indicating that [[a]] the dedicated physical hardware massage function button is pressed for less than the threshold amount of time occurs when the display does not present the configuration options(fig 2 Col 7 Ln 40-65, as taught by Sleichter).

As per claim 9, the combination of Vandivier, Vacacrella and Sleichter teaches wherein activating the massage function comprises presenting a notification including the selection of configuration options on the display (fig 7A-B notify the user about the setting of the massage, as taught by Vandivier) in response to the signal indicating that the dedicated physical hardware massage function button is pressed for less than the threshold amount of time(fig 2 Col 7 Ln 40-65 Col 9 Ln 05-25 e.g. Briefly pressing and releasing either key will change the intensity setting, as taught by Sleichter).

	As per claim 12 and 20, Vandivier teaches: A vehicle control system controlling a massage 	function of a vehicle seat, comprising: 
	a display configured to present at least a selection of vehicle configuration options(fig 7A-B 	discloses user can change the massage settings, as taught by  Vandivier);; 
	a memory (Para[0021] disclose a memory, as taught by Vandivier); and 

	determine that the dedicated physical hardware massage function button is held for a threshold 	amount of time(fig 7A-B shows user make selection on the button, as taught by Vandivier);
	present a menu of the configuration options on the display of the vehicle in response to the 	dedicated physical hardware massage function button being held for the threshold amount of 	time(fig 7A-B display massage menu option on the display.  Touching or pressing the 	button similar to holding a button for a threshold period of times since the threshold 	period of time is not specified, as taught by Vandivier); 
	receive a signal indicating that the dedicated physical hardware massage function button is 	pressed for less than the threshold amount of time fig 7A-B shows user make selection on the 	button, as taught by Vandivier); and 
	activate the massage function according to a stored selection of configuration options in response 	to the signal indicating that the dedicated physical hardware massage function button is pressed 	for less than the threshold amount of time(Para[0031-0032] fig 7A-B the seating assembly 14 	on the passenger side 126 of the vehicle 12 is selected for a manual massage 128 with the 	selected massage preferences.  User can manually change the settings, as taught by 	Vandivier).
	Vandivier shows user can manually select the button corresponding to the massage function but 	does not explicitly teach a dedicated physical hardware massage function button located at a 	fixed position on a dash or a console of the vehicle; 
	physical hardware massage function button being held for the threshold amount of time;
	physical hardware massage function button is 	pressed for less than the threshold amount of 	time;
	On the other hand, Vaccarella teaches a dedicated physical hardware massage function button 	located at a fixed position on a dash or a console of the vehicle(col 9 Ln 45-65 discloses 	massage control unit can be placed on the dashboard and user can press the massage 	function button to activate massage function.  Touching or pressing the function button 		similar to holding a button for a threshold period of times since the threshold period of 	time is not specified, as taught by Vaccarella);
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention 	to modify Vandivier invention with the teaching of Vaccarella because doing so would result in 	improved safety for the user by placing the massage function hardware button on the dashboard.
	The combination of Vandivier and Vaccarella does not explicitly teach dedicated physical 	hardware massage function button being held for the threshold amount of time;
	physical hardware massage function button is 	pressed for less than the threshold amount of 	time;
	On the other hand, Sleichter teaches dedicated physical hardware massage function button being 	held for the threshold amount of time(fig 2 Col 9 Ln 05-25discloses massage function 	changes corresponding to holding of the intensity button, as taught by Sleichter);
	physical hardware massage function button is pressed for less than the threshold amount of 	time(fig 2 Col 7 Ln 40-65 Col 9 Ln 05-25 e.g. Briefly pressing and releasing either key will 	change the intensity setting, as taught by Sleichter);
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention 	to modify Vandivier and Vaccarella invention with the teaching of Sleichter because doing so 	would result in improved ease of use for the user by allowing the user changing function with a 	press of a button.

	As per claim 15, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the 	selection of configuration options is stored in association with a driver profile or as a set of most 	recent configuration options(fig 7A configuration corresponding to the driver, as taught by 	Vandivier).

	As per claim 16, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the 	menu of the configuration options includes an option to select between storing the selection of the 	configuration options in association with the driver profile or as the set of most recent (fig 7A-B when the user press button e.g. 122, no other additional 	menu being displayed, as taught by Vandivier).

	As per claim 17, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the 	processor is configured to receive the selection of the configuration options via a second input 	other than the dedicated physical hardware(col 9 Ln 45-65, as taught by Vaccarella) massage 	function button(fig 7A-B user can change the settings of the massage, as taught by 	Vandivier). 

	As per claim 18, the combination of Vandivier, Vacacrella and Sleichter teaches wherein the 	processor is configured to display a notification including the selection of configuration options on 	the display in response to the signal indicating that the dedicated physical hardware (col 9 ln 45-	65, as taught by Vaccarella) massage function button is 	pressed for less than the threshold 	amount of time (fig 7A-B, as taught by Vandivier).
.	
	3.	Claims 10 and 19 are rejected under 35 U.S.C 103(e) as being unpatentable over 	Vandivier (US PG Pub 2014/0207333) published on July 24, 2014 in view of Vaccarella (US 	7311681) patented on December 25, 2007 in further view of Sleichterichter et al. 	(US6087942 ) 	patented on July 11, 2000 in further view of Ray (US PG Pub 2002/0091341) 	published on July 11, 2002.

As per claim 10 and 19, the combination of Vandivier, Vacacrella and Sleichter teaches in response to the signal indicating that the dedicated physical hardware massage function button is pressed for less than the threshold amount of time(fig 2 Col 7 Ln 40-65 Col 9 Ln 05-25 e.g. Briefly pressing and releasing either key will change the intensity setting, as taught by Sleichter);
the combination of Vandivier, Vacacrella and Sleichter does not explicitly teaches starting a timer; and stopping the massage function when the timer expires.
(Para[006][0021], as taught by Ray); and stopping the massage function when the timer expires(Para[0021] user activates massage and massage stops after timer expires, as taught by Ray).
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Vandivier, Vacacrella and Sleichter invention with the teaching of Ray 

because doing so would result in precisely control the massage time.  


	3.	Claim 11 is rejected under 35 U.S.C 103(e) as being unpatentable over 	Vandivier (US PG Pub 2014/0207333) published on July 24, 2014 in view of Vaccarella (US 	7311681) patented on December 25, 2007 in further view of Sleichterichter et al. 	(US6087942 ) 	patented on July 11, 2000 in view of Ray (US PG Pub 2002/0091341) 	published on July 11, 	2002 in further view Macey (US PG Pub 2002/0175828) published on 	January 16, 2003.

	As per claim 11, the combination of Vandivier, Ray, Vacacrella and Sleichter does not explicitly 	further 	comprising: 	
	resetting the timer in response to the dedicated physical hardware massage function button 	being pressed prior to the expiration.
	On the other hand, Ferragut teaches resetting the timer in response to the dedicated physical 	hardware massage function button being pressed prior to the expiration(fig 6APara[0037-0038] 	reset timer after the key being pressed).
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Vandivier, Ray, Vacacrella and Sleichter invention with the teaching of Macey 

because doing so would result in improved security for the user by setting a timer corresponds to 

an input.

						Conclusion
	   
	9.  	Any inquiry concerning this communication or earlier communications from the examiner 

	should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  



	reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore 

	can be reached on 571-272-4088.  The fax phone number for the organization where this 

	application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 

	application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

	Status information for published applications may be obtained from either Private 

PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Service Representative or access to the automated information system, call 800-786-9199 (IN 

USA OR CANADA) or 571-272-1000.


	/RAYEEZ R CHOWDHURY/	Primary Examiner, Art Unit 2175                                                                                                                                                                                                        	Saturday, February 13, 2021